DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, the recitation “the another wireless module” on page 7 line 5 lacks clear antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burchill (US 2014/0087663).
As to claim 12, Burchill discloses a control method (see at least figure 7) of a wireless device 400 (see at least figure 4), wherein the wireless device 400 comprises a first wireless module 418 and a second wireless module 416, and the control method comprises: obtaining receiver time information that a receiver of the first wireless module receives a signal (see figure 7, step 710; paragraph [0083]); and referring to the receiver time information to determine an upper limit of a power of a transmitting signal transmitted by a transmitter of the second wireless module (see figure 7, steps 720, 730; paragraph [0083]).
As to claim 13, Burchill discloses the step of referring to the receiver time information to determine the upper limit of the power of the transmitting signal transmitted by the transmitter of the second wireless module comprises: referring to the receiver time information to lower the upper limit of the power of the transmitting signal transmitted by transmitter of the second wireless module only when the receiver of the first wireless module receives the receiving signal (see at least figure 7, step 730; paragraph [0083]); and when the receiver of the first wireless module does not receive any receiving signal, not lowering the upper limit of the power of the transmitting signal transmitted by transmitter of the second wireless module, or using a predetermined upper limit of the power of the transmitting signal (see at least figure 7, step 740; paragraph [0083]).
As to claim 17, Burchill discloses that the first wireless module is one of a Wi-Fi module and a Bluetooth module (see paragraph [0063]), and the second wireless module is the other one of the Wi-Fi module and the Bluetooth module (see paragraph [0068]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burchill in view of Demay (US 2016/0336984).
As to claim 14, Burchill fails to disclose obtaining a gain of the receiver of the first wireless module; and the step of referring to the receiver time information to determine the upper limit of the power of the transmitting signal transmitted by the transmitter of the second wireless module comprises: referring to the gain of the receiver of the first wireless module to determine the upper limit of the power of the transmitting signal.  Demay discloses obtaining a gain of the receiver of a first 
As to claim 15, the combination of Burchill and Demay further discloses that the step of referring to the receiver time information and the gain of the receiver of the first wireless module to determine the upper limit of the power of the transmitting signal comprises: if the gain of the receiver of the first wireless module corresponds a first value, determining a first upper limit of the power of the transmitting signal (see Demay, paragraphs [0026], [0027], [0028]); and if the gain of the receiver of the first wireless module corresponds a second value greater than the first value, determining a second upper limit of the power of the transmitting signal (see Demay, paragraphs [0026], [0027], [0028]).
As to claim 16, the combination of Burchill and Demay discloses that the gain of the receiver of the first wireless module is obtained in a real-time manner for determining the upper limit of the power of the transmitting signal (see Demay, paragraphs [0011], [0026], and [0027]).
Claims 1-5, 7-11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demay in view of Burchill.
As to claim 1, Demay discloses a control method (see at least figure 3) of a wireless device 110 (see at least figures 1-2), wherein the wireless device 110 comprises a first wireless module 236 and a second wireless module 234, and the control method comprises: obtaining transmitter time information that a transmitter of the first wireless module transmits a transmitting signal (see paragraphs [0026], [0027]); and referring to the transmitter time information to determine an upper limit of a gain of a 
As to claim 2, Demay discloses that the step of referring to the transmitter time information to determine the upper limit of the gain of the receiver of the second wireless module comprises: referring to the transmitter time information to lower the upper limit of the gain of the receiver of the second wireless module only when the transmitter of the first wireless module transmits the transmitting signal (see paragraphs [0019], [0026], [0027], [0034]); and when the transmitter of the first wireless module does not transmit any transmitting signal, not limiting the gain of the receiver of the second wireless module, or using a predetermined upper limit of the gain of the receiver of the second wireless module (see paragraphs [0019], [0026], [0027], [0034]).
As to claim 3, Demay discloses that obtaining a power of the transmitting signal transmitted by the transmitter of the first wireless module (see paragraphs [0026], [0027]); and the step of referring to the transmitter time information to determine the upper limit of the gain of the receiver of the second 
As to claim 4, Demay discloses that the step of referring to the transmitter time information and the power of the transmitting signal to determine the upper limit of the gain of the receiver of the second wireless module comprises: if the power of the transmitting signal corresponds to a first level, determining a first upper limit for the gain of the receiver of the second wireless module (see paragraphs [0012], [0026], [0027], [0035], [0037]); and if the power of the transmitting signal corresponds to a second level greater than the first level, determining a second upper limit for the gain of the receiver of the second wireless module, wherein the second upper limit is lower than the first upper limit (see paragraphs [0012], [0026], [0027], [0035], [0037]).
As to claim 5, Demay discloses that the power of the transmitting signal is obtained in a real-time manner for determining the upper limit of the gain of the receiver of the second wireless module (see paragraphs [0011], [0026], and [0027]).
As to claim 7, the combination of Demay and Burchill further discloses that the step of referring to the receiver time information to determine the upper limit of the power of the transmitting signal transmitted by the transmitter of the second wireless module comprises: referring to the receiver time information to lower the upper limit of the power of the transmitting signal transmitted by transmitter of the second wireless module only when the receiver of the first wireless module receives the receiving signal (see Burchill, at least figure 7, step 730; paragraph [0083]); and when the receiver of the first wireless module does not receive any receiving signal, not lowering the upper limit of the power of the transmitting signal transmitted by transmitter of the second wireless module, or using a predetermined upper limit of the power of the transmitting signal (see Burchill, at least figure 7, step 740; paragraph [0083]).

As to claim 9, the combination of Demay and Burchill discloses that the step of referring to the receiver time information and the gain of the receiver of the first wireless module to determine the upper limit of the power of the transmitting signal comprises: if the gain of the receiver of the first wireless module corresponds a first value, determining a first upper limit of the power of the transmitting signal (see Demay, paragraphs [0026], [0027], [0028]); and if the gain of the receiver of the first wireless module corresponds a second value greater than the first value, determining a second upper limit of the power of the transmitting signal (see Demay, paragraphs [0026], [0027], [0028]).
As to claim 10, Demay discloses that the gain of the receiver of the first wireless module is obtained in a real-time manner for determining the upper limit of the power of the transmitting signal (see paragraphs [0011], [0026], and [0027]).
As to claim 11, Demay discloses that the first wireless module is one of a Wi-Fi module and a Bluetooth module, and the second wireless module is the other one of the Wi-Fi module and the Bluetooth module (see paragraph [0015]).
As to claim 18, it is rejected for similar reasons with respect to independent claim 1 as set forth above.
As to claim 19, the combination of Demay and Burchill further discloses the controller refers to the receiver time information and the gain of the receiver within the another wireless module to 
As to claim 20, the combination of Demay and Burchill further discloses that the controller refers to the receiver time information and the gain of the receiver within the another wireless module to determine the upper limit of the gain of the transmitter only when the receiver of the another wireless module receives the receiving signal (see Burchill, at least figure 7, step 730; paragraph [0083]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Demay, applicant asserts that Demay’s power threshold cannot read on the claimed “upper limit of a power transmitting signal”.
The examiner, however, disagrees.
Demay discloses that the transmitting power threshold is decreased until the receiver is no longer saturated (see at least paragraph [0028]).  In addition, the claims fail to further define what is called an “upper limit of a power of a transmitting signal”.  Therefore, the transmitting power threshold apparent reads on the claimed “upper limit of a power transmitting signal” with the broadest reasonable interpretation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Armstrong (US 2013/0344821) discloses referring to receiver time information to determine an upper limit of a power of a transmitting signal transmitted by a transmitter of a second wireless module (see paragraph [0047]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646